DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Brief Description of the Drawings lists the contents of figures 7-12 incorrectly.  For instance, the Brief Description of the Drawings states that figures 9A-9C are flowcharts of a multi-charged beam writing method, but they are actually diagrams showing the overlap of first and second apertures.   
Appropriate correction is required.
Claim Objections
Claims 1, 4, 5 and 13 are objected to because of the following informalities:  
Line 12 of claim 1 recites “corresponding the second apertures”.
Claim 4 recites “transmitting respective a plurality of divided regions”.  In the office action this is interpreted as “transmitting respectively through a plurality of divided regions”.
Claims 5 and 13 recite “positions of the first multiple beams on the second aperture”, rather than “the second aperture array”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the blanking aperture array”.  There is insufficient antecedent basis for this limitation in the claim.   Claims 10-13 are rejected only for their dependence on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platzgummer (US 20110204253 A1).
Regarding claim 1, Platzgummer teaches a multi-charged-particle beam writing apparatus (100, figure 1), comprising:
An emitter (ion source 11) emitting a charged particle beam;
A first shaping aperture array substrate (cover plate 201) having a plurality of first apertures and forming first multiple beams (beamlets b1-b5 after passing through array 
A second shaping aperture array substrate (aperture plate 202) having second apertures formed at positions corresponding to the respective first apertures and forming second multiple beams (beamlets b1-b5 after passing through array 202, figure 4) by passing at least a part of each of the first multiple beams through the corresponding second apertures, respectively;
A blanking aperture array (blanking plate 203) having third apertures formed at positions corresponding to the respective second apertures and including blankers (electrodes 231, 232) disposed in the respective third apertures to perform blanking deflection on the respective beams of the corresponding second multiple beams (paragraph 57);
A movable mechanism (actuator devices 241-243, paragraph 64) moving at least one of the first shaping aperture array substrate and the second shaping aperture array substrate; and
A controller (positioning controller 19) controlling the movable mechanism.
	Regarding claim 3, Platzgummer teaches that shapes of the first apertures and shapes of the second apertures may be different from each other (in an embodiment the second aperture array may have multiple shapes, figure 10, paragraph 72).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Platzgummer in view of Sugaya (JP 2006-140267 A).
Regarding claim 2, Platzgummer teaches all the limitations of claim 1 as described above.  Platzgummer does not teach a limiting aperture array having a plurality of fourth apertures, each of the fourth aperture’s size is larger than each of the first apertures’ size and forming third multiple beams by passing a part of the charged particle beam through the fourth apertures, respectively, wherein a part of each of the third multiple beams pass through the respective first apertures respectively.
	Sugaya teaches a charged particle beam exposure device with a limiting aperture array (pre-aperture array 3) disposed before an aperture array (4) wherein each of the pre-aperture array (3) apertures’s size is larger than each of the aperture array’s (4) apertures’ size (paragraph 41).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Platzgummer to have the pre-aperture array of Sugaya before the cover plate (201) of Platzgummer, in order to limit the heating of the aperture array of Platzgummer and increase the precision of the lithography process, .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Platzgummer in view of Matsumoto (US 20170103869 A1).
Regarding claim 4, Platzgummer teaches a transmission current measurement circuit (current detection system 18, figure 7) measuring a current of the second multiple beams transmitting through the blanking aperture array 230.
	Platzgummer does not teach that the transmission current measurement circuit measures a current of beams through a plurality of divided regions of the blanking aperture array.
	Matsumoto teaches a method of using a transmission current measurement circuit (Faraday cup 106) to measure a current of beams in a plurality of divided regions of a blanking aperture array (i.e. measuring the individual beams by blanking all of the other beams; each region is one aperture, paragraph 60).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Platzgummer by programming the controller to perform beam measurement of individual beams as taught by Matsumoto, in order to detect defective beams.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-8, the prior art does not disclose or make obvious a multi-charged particle beam writing apparatus having first and second shaping aperture arrays movable relative to each other, a transmission current measurement circuit measuring a current of the second multiple beams transmitting through a plurality of divided regions of a blanking aperture array, and an origin map storage memory storing an origin map indicating relative positions of the first multiple beams on the second aperture created on the basis of a result of the current measurement.   
In the prior art, position detection for individual beams of an array of charged particle beams is taught by Platzgummer (paragraph 20) and Kamikubo (US 20150041672 A1) but the references do not teach that the positions are measured by measuring a current passing through a plurality of divided regions of an aperture array.  Measuring the position of the beams on the second substrate by measuring the current requires moving the apertures relative to each other in the x- and y- directions as described by the current specification and calculating the beam position on the second substrate which is not found in the prior art.
Regarding claim 9, the prior art does not disclose or make obvious a multi-charged particle beam writing method including forming multiple beams using a first and second shaping aperture array substrate, performing measurement of transmission each of predetermined divided regions of a blanking array and moving at least one of the shaping aperture array substrates on the basis of the current measurement. 
In the prior art, Platzgummer teaches measuring a total current passing through the blanking array substrate but not the current through each of a plurality of regions of the substrate to determine the optimum current amount in a predetermined region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID E SMITH/Examiner, Art Unit 2881